Exhibit 10.1

 

Amended and Restated Executive Change In Control and Severance Agreement

 

This Amended and Restated Executive Change in Control and Severance Agreement
(as modified, amended or restated from time to time in the manner provided
herein, this "Agreement"), is dated as of September 5, 2017 (the "Effective
Date"), and is by and between Christiaan M. Olivier, an individual (the
"Employee"), and SPAR Group, Inc., a Delaware corporation ("SGRP" or the
"Company"). The Employee and Company may be referred to individually as a
"Party" and collectively as the "Parties".

 

The Parties are referring to this agreement as being "Amended and Restated" for
consistency with the similar agreements being contemporaneously executed by the
Company with other persons.

 

In consideration of past, present and future employment by the Company, the
mutual covenants below and other good and valuable consideration (the receipt
and adequacy of which are hereby acknowledged by each Party), the Employee and
Company, intending to be legally bound, hereby agree as follows:

 

Section 1.     Introduction and At Will Employment.  (a)  Introduction. The
Employee and the Company have entered into this Agreement in order to provide
for the terms of the Employee's initial or continued "at will" employment with
the Company, to provide for severance payments from the Company to the Employee
under certain circumstances if the Employee leaves for Good Reason or is
terminated other than in a Termination For Cause during the Protected Period (as
all such terms are hereinafter defined.

 

(b)     Positions. Subject to any required approval by the SGRP Board and
applicable SGRP Committee(s), the Company hereby appoints or re-appoints
Employee to be the Chief Executive Officer and President of the Company, as well
as an Officer and Executive of the Company (as such terms are defined in SGRP's
By-Laws), and the Employee will continue (while employed by the Company) to hold
such positions for the Protected Period, subject to the discretion of the
Company and its Board and the SGRP Board and applicable SGRP Committee(s). The
Employee also may be a director or officer of various of the Company's
subsidiaries (as and to the extent designated and changed by the Company, its
Board or the SGRP Board from time to time in its discretion). The Employee also
is a director of the Company.

 

(c)     Indemnification and D&O Insurance. (i) The Employee, as a then current
or former Officer or employee of the Company (as the case may be), will be
indemnified by the Company in accordance with and to the maximum extent
permitted by Delaware and other Applicable Law and SGRP's By-Laws (which SGRP
By-Laws are intended to generally reflect the requirements of Delaware law), and
will be covered by and in accordance with the terms of SGRP's D&O Policy then in
effect at the applicable time. The Employee acknowledges and understands that
SGRP's corporate "power" to indemnify is provided and thus limited by statute,
namely Section 145 of the General Corporation Code of the State of Delaware,
that other Applicable Law (including Securities Law) also may place
restrictions, limits or prohibitions on indemnifying or insuring various
specified acts or omissions, and that SGRP cannot do more than Applicable Law
permits.

 

(ii)     During the Employee's term as an employee of the Company and for the
six (6) year period immediately following the Employee's Separation from
Service, SGRP will, except for changes in or required by Applicable Law, (A)
ensure that the SGRP By-Laws will contain provisions no less favorable as a
whole to the Employee (as a former officer or employee of SGRP) with respect to
indemnification, advancement of expenses and exculpation from liabilities for
acts or omissions occurring prior to such Separation from Service, and (B) use
commercially reasonable efforts to maintain its D&O Policy on terms
substantially no less favorable as a whole than those currently in effect.

 

(d)     Compliance with SGRP Ethics Code and Policies and Applicable Law. The
Employee acknowledges and agrees that the Employee is subject to and bound by
and will comply with all of SGRP's internal accounting, financial and reporting
controls and procedures, employment policies and procedures, corporate codes and
policies and other SGRP Policies, including (without limitation) the SGRP Ethics
Code, and all Applicable Law, including (without limitation) the US Foreign
Corrupt Practices Act (or any other comparable Applicable Law of any applicable
jurisdiction) and each applicable Exchange Rule and Securities Law. Current
copies of the SGRP Ethics Code and certain other policies of SGRP can be
reviewed or obtained on its web site (www.sparinc.com) under the Investor
Relations tab and Corporate Governance sub-tab.

 

(e)     At Will Employment. Notwithstanding the potential severance payments and
other benefits under this Agreement, the Employee acknowledges and agrees that:
(i) this Agreement is not intended, and shall not be deemed or construed, to in
any way (A) create or evidence any employment agreement, contract, term or
period of any kind or nature or (B) contradict, limit or modify the "at will"
nature of the Employee's employment; and (ii) except as otherwise expressly
provided in any other written agreement of the Company with the Employee and
approved by the SGRP Board, the Employee's employment is "at will" and may be
modified from time to time and terminated at any time by the Company in its
discretion, for any reason or no reason whatsoever, and without any notice or
benefit of any kind (other than any benefit expressly provided under the
circumstances by this Agreement).

 

- 1 -

--------------------------------------------------------------------------------

 

 

(f)     Severance Agreement; Non-Duplicative Payments. The Employee and the
Company have entered into the separate Severance Agreement (as defined below).
This Agreement does not replace, amend or affect the Severance Agreement, and
the Severance Agreement does not replace, amend or affect this Agreement;
provided, however, that the severance payments under this Agreement and the
Severance Agreement are not intended to be duplicative and the Employee is only
entitled to be paid once for his Employee's Daily Compensation for the same
period of time if the applicable payment periods under those Agreements overlap.

 

(g)     Existing Confidentiality, Non-Solicitation and Non-Competition Agreement
Terminated. The Employees existing Confidentiality, Non-Solicitation and
Non-Competition Agreement dated September ___, 2017, is hereby terminated and
shall have no further force or effect. The Employee will enter into a new
Confidentiality and Non-Solicitation Agreement as contemplated by Section 3(b),
below.

 

Section 2.     Certain Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings respectively assigned to them in the SGRP
By-Laws or SGRP Ethics Code, as applicable. As used in this Agreement, the
following capitalized terms and non-capitalized words and phrases shall have the
meanings respectively assigned to them:

 

(a)     "Affiliate" of a referenced person shall mean (i) any subsidiary or
parent of such person, (ii) any other person directly or indirectly controlling,
controlled by or under common control with the referenced person, whether
through ownership, by contract, arrangement or understanding or otherwise, which
shall be presumed to exist if the referenced person has more than ten percent of
the equity of, profits from or voting power respecting such other person or vice
versa.

 

(b)     "Applicable Law" shall mean, to the extent applicable, (i) any Exchange
Rules, (ii) any Securities Law, (iii) the IRC or other applicable federal or
state tax law, (iv) the other applicable federal law of the United States of
America, and to the extent not preempted by such federal law, by the applicable
law of the State of New York, in each case other than those conflict of law
rules that would defer to the substantive laws of another jurisdiction, or (v)
any other federal, state, territorial, provincial, county, municipal or other
governmental or quasi-governmental law, statute, ordinance, requirement or use
or disposal classification or restriction; in each case (A) whether domestic or
foreign, (B) including (without limitation) any and all rules and regulations
promulgated under any of the foregoing and then in effect, and (C) as the same
may be adopted, supplemented, modified, amended or restated from time to time or
any corresponding or succeeding law or provision.

 

(c)     "Authorized Representative" shall mean, for the Company or any SGRP
Company for whom the Employee works, any of (i) the Board, (ii) the Chief
Executive Officer or Chief Financial Officer, (iii) any other Executive ,
Officer or other officer of the Company or applicable SGRP Company who directly
or indirectly supervises or is responsible for the Employee or (iv) any other
Representative of the Company or applicable SGRP Company who directly or
indirectly supervises or is responsible for the Employee and is authorized to do
so by the Board, Chief Executive Officer or Chief Financial Officer or any other
Executive or Officer of the Company, in each case other than the Employee.

 

(d)     "Beneficial Owner" shall mean any person who beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act),
securities issued by the referenced corporation or other entity, whether
directly or indirectly, and whether individually, jointly with any other
person(s) or otherwise.

 

(e)     "Board" shall mean the Board of Directors of the Company or (except for
purposes of a Change in Control) the applicable SGRP Company.

 

(f)     "Chairman" shall mean the Chairman of the Company or applicable SGRP
Company.

 

(g)     "Change in Control" shall mean the occurrence of any of the following:

 

(i)

any "person" or "group" (as contemplated in Sections 3(a)(9) and 13(d)(3),
respectively, of the Securities Exchange Act), becomes a Beneficial Owner of a
Majority of Voting Securities issued by the Company, in each case other than any
acquisition of SGRP Securities (A) by the Employee or any group of which the
Employee voluntarily is a member, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any SGRP Company or (C) by any
corporation or other entity if, immediately following such acquisition, the
Beneficial Owners of a Majority of Voting Securities of the acquirer (or its
ultimate parent) outstanding immediately after such event are the persons who
were the Beneficial Owners of all or substantially all of the voting SGRP
Securities immediately prior to such acquisition and in substantially the same
proportions as their ownership immediately prior to such event;

 

(ii)

half or more of the Independent Directors (as of the Effective Date)
simultaneously or in reasonably related actions resign, are removed or otherwise
cease to be members of the SGRP Board and applicable SGRP Committee(s) other
than through death, disability or voluntary retirement;

 

(iii)

Independent Directors cease for any reason to constitute at least a majority of
the SGRP Board or all of the members of each SGRP Committee, as applicable;

 

- 2 -

--------------------------------------------------------------------------------

 

 

(iv)

[intentionally deleted];

 

(v)

the Company ceases to be a reporting company under applicable Securities Law;

 

(vi)

SGRP or the Company as debtor shall commence or become subject to any case or
proceeding under any bankruptcy law or similar Applicable Law or make, submit,
approve or join, consent to or cause or assist in the submission of any
application, petition, request or other filing in any such case or proceeding;

 

(vii)

SGRP, the Company or any of its material subsidiaries shall commence or become
subject to any reorganization, merger or consolidation, in each case other than
(A) any merger of any wholly-owned subsidiary of SGRP into the Company or any of
its other subsidiaries as the surviving entity, or (B) one in which all or
substantially all of the Beneficial Owners' of the voting SGRP Securities
immediately prior to such event are, immediately following such event,
Beneficial Owners of a Majority of Voting Securities of either the Company or
the surviving entity of a merger with the Company (or its ultimate parent), as
the case may be, outstanding immediately after such event and in substantially
the same proportions as their ownership immediately prior to such event;

 

(viii)

the commencement of a plan of complete liquidation or dissolution of SGRP or the
Company; or

 

(ix)

any sale or other disposition by SGRP or the Company of all or substantially all
of its assets (in one transaction or a series of related transactions within any
period of twenty-four (24) consecutive months), in each case other than (A) any
assignment or pledge of all or substantially all of the respective assets and
properties of SGRP or the Company or its subsidiaries to one or more lenders as
security for their respective credit, indebtedness, guaranties and other
obligations, (B) any sale or other disposition of all or substantially all of
the assets and properties of a subsidiary of SGRP or the Company approved by the
Independent Directors, or (C) any transaction in which all or substantially all
of the Beneficial Owners' of the voting SGRP Securities immediately prior to
such event are, immediately following such event, Beneficial Owners of a
Majority of Voting Securities of both SGRP and the Company and the acquiring
entity (or its ultimate parent) outstanding immediately after such event and in
substantially the same proportions as their ownership immediately prior to such
event.

 

More than one Change in Control may occur hereunder, and if more than one Change
in Control has occurred, any reference to Change in Control shall mean the then
most recent Change in Control preceding the Employee's Severance Termination (as
hereinafter defined). A Change in Control shall have be deemed to have occurred
as of the Effective Date.

 

(h)     "Employee's Annual Compensation" shall mean the Employee's annual base
compensation rate (salary, fees, etc.) in effect immediately prior to the
Service Termination or, if greater, at the highest annual compensation rate in
effect at any time during the two-year period preceding the Service Termination,
in each case without regard for any bonus, benefit or allowance.

 

(i)     "Employee's Daily Compensation" shall mean the daily equivalent (i.e.,
1/365th) of the Employee's Annual Compensation.

 

(j)     "Exchange Rules" shall mean the charter or other organizational or
governance document or listing or other requirements of the applicable national
securities exchange or market on which SGRP's stock is listed or quoted,
currently Nasdaq, or any other applicable self-regulatory or governing body or
organization, and the rules and regulations promulgated thereunder, as the same
may be adopted, supplemented, modified, amended or restated from time to time or
any corresponding or succeeding law or provision.

 

(k)     "Good Reason" shall mean the occurrence of any of the following events
during the Pending Period or Protected Period if not at the Employee's written
direction or with the Employee's written consent in his or her discretion:

 

(i)

the failure to elect or appoint, or re-elect or re-appoint, the Employee for any
period within the Pending Period or Protected Period to, or removal or attempted
removal of the Employee from, his position or positions with the Company or
applicable SGRP Company (except in connection with the proper termination of the
Employee's employment by the Company by reason of death, disability or
Termination For Cause); or

 

(ii)

any material adverse change in the Employee's title with the Company or
employing SGRP Company or in the nature or scope of the Employee's authorities,
powers, functions or duties respecting the Company or employing SGRP Company as
of the Effective Date or;

 

(iii)

any delay by the Company or applicable SGRP Company for more than ten (10)
business days in the payment to the Employee, when due, of any part of the
Employee's compensation; or

 

(iv)

any material reduction in the Employee's Annual Compensation or benefits, in
each case other than any reduction that applies generally to the Company's
Officers and Executives and consists of either (A) a reduction in compensation
approved by a majority of all of the Company's Officers and Executives, or (B) a
reduction in benefits; or

 

- 3 -

--------------------------------------------------------------------------------

 

 

(v)

a failure by the Company to obtain the assumption of, and agreement to perform,
this Agreement and the Employee's Offer Letter by any successor to the Company
(including any debtor-in-possession, trustee or other administrator in
bankruptcy); or

 

(vi)

a Company-initiated change in the location at which substantially all of the
Employee's duties with the Company or applicable SGRP Company must be performed
to a location more than 35 miles (measured in the shortest driving distance)
from the location in which the Employee is then performing substantially all of
his or her duties (excluding those duties performed on the road); or

 

(vii)

the Employee shall become subject to any reporting or supervisory requirements
(in whole or in part) to any new or successor individual who is a current or
previous SPAR Related Person or who is a SPAR Family Member, which shall be
deemed to be a material diminution in the Employee's authority; or

 

(viii)

the Employee shall be required or refuses (in whole or in part) to make any
certification or statement or take any action under any Exchange Rule,
Securities Law or other Applicable Law that the Employee reasonably believes
(based on the written advice of knowledgeable, reputable and independent
attorneys, accountants or other applicable professionals) contains information
that is misleading or incorrect in any material respect or omits any material
information or violates any such rule or law in any material respect; or

 

(ix)

the Employee's determination (based on the written advice of knowledgeable,
reputable and independent attorneys, accountants or other applicable
professionals) that any SGRP Company has willfully, negligently, or repeatedly
non-performed or mis-performed under, or otherwise breached or violated, any
Applicable Law (in whole or in part) in any material respect, in each case
except to the extent caused in any material respect by any act or omission of
the Employee constituting bad faith, negligence, willful misconduct, or a
violation of Applicable Law or by any isolated, insubstantial and inadvertent
failure not occurring in bad faith; or

 

(x)

The Company's breach or violation any of the Company's obligations under this
Agreement or any Related Document (in whole or in part) in any material respect,
in each case except to the extent caused in any material respect by any act or
omission of the Employee constituting bad faith, negligence, willful misconduct,
or a violation of Applicable Law or for an isolated, insubstantial and
inadvertent failure not occurring in bad faith.

 

provided, however, that although it may affect the Employee, a Change in
Control, whether in whole or in part, shall not (without more, unless otherwise
specified) constitute Good Reason; and provided, further, that Good Reason shall
not be considered present unless both (A) the Employee provides written notice
to the Company or a written or oral report to the SGRP Board or applicable SGRP
Committee when the Employee learns or determines, or should reasonably learn or
determine, that a Good Reason condition or underlying event exists promptly, but
in any event within the ninety (90) day period, following such learning or
determination, and (B) the Company does not remedy the condition within thirty
(30) days after receipt of such notice (but if remedied the condition shall be
considered not to have occurred and not to be a basis for a Severance
Termination due to Good Reason).

 

(l)     "Independent Director" at a referenced time shall mean any individual
who is a member of the SGRP Board and one or more of the SGRP Committees and was
previously determined by the applicable SGRP Committee to be, and is in fact,
"independent" for purposes of Applicable Law. If the referenced time is later
than the Effective Date, then any individual who becomes a director subsequent
to the date hereof whose appointment by the SGRP Board, or election by or
nomination for election by the Company's stockholders was approved (other than
by stockholder written consent), with the approval of at least a majority of the
then Independent Directors shall thereafter be considered (for the purposes
hereof) to be an Independent Director, but excluding, for this purpose, any such
individual (i) whose initial appointment or election occurs as a result of
either an actual or threatened solicitation of proxies or consents or other
adverse actions by any significant stockholder (more than 10% beneficial
ownership) of SGRP Securities, or (ii) who is in fact not "independent" for
purposes of Applicable Law.

 

(m)     "IRC" shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, all as in effect at the applicable
time.

 

(n)     "Majority of Voting Securities" shall mean securities of the referenced
person representing more than fifty percent (50%) of the combined voting power
of the referenced person's then outstanding securities having the right to vote
generally in the election of directors, managers or the equivalent.

 

(o)     "Pending Period" shall mean the 180-day period immediately preceding a
Change in Control.

 

(p)     "Protected Days Remaining" shall mean the number of remaining days in
the Protected Period following the Severance Termination date (i.e., the number
of days in the total applicable Protected Period minus the number of days in the
employment period commencing on the first day of the Protected Period and ending
on the Severance Termination date); provided, however, that such number shall be
not less than 365 days or more than 730 days for the purposes of this Agreement.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(q)     "Protected Period" shall mean each of (i) the twenty four (24) month
period commencing on the effective date of the relevant Change in Control, and
(ii) twenty four (24) month period commencing on the Effective Date. For the
sake of clarity, a Protected Period based on a Change in Control under
subsection (s)(i) above shall restart with each new Change in Control during the
term of this Agreement so long as the Employee's employment is then continuing
with the Company or applicable SGRP Company (or their respective successors in
any Change in Control, as applicable).

 

(r)     "Related Document" shall mean the any written agreement between the
Parties and this Agreement, including the Severance Agreement.

 

(s)     "Representative" shall mean any shareholder, partner, equity holder,
member, director, officer, manager, employee, consultant, agent, attorney,
accountant, financial advisor or other representative of the referenced person
or any other SGRP Company, in each case other than the Employee.

 

(t)     "SEC Report" shall mean any Proxy Statement, Annual Report, Quarterly
Report, Current Report or other statement or report filed by or respecting SGRP
with the SEC.

 

(u)     "Securities Exchange Act" shall mean the Securities Exchange Act of
1934, as amended, or any corresponding or succeeding provisions of any
Applicable Law (including those of any state or foreign jurisdiction), and the
rules and regulations promulgated thereunder, in each case as the same may have
been and hereafter may be adopted, supplemented, modified, amended, restated or
replaced from time to time.

 

(v)     "Securities Law" shall mean the Securities Act of 1933, the Securities
Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, any "blue sky" or other
applicable federal or state Securities Law, or any other comparable law of any
applicable jurisdiction, as amended and any and all rules and regulations
promulgated thereunder and then in effect, in each case as the same may have
been and hereafter may be adopted, supplemented, modified, amended, restated or
replaced from time to time.

 

(w)     "Separation from Service" shall mean the Employee's "separation from
service" in accordance with (and as defined in) IRC §409A and the regulations
thereunder with respect to the Employee's employment with the Company or
applicable SGRP Company (or their respective successors, as applicable). The
Employee shall be presumed to have incurred such a "separation from service"
even if the Employee continues to provide bona fide services after such
termination or separation to the Company or any SGRP Company (or their
respective successors, as applicable), as an independent contractor or
otherwise, so long as those services in the aggregate continue at a level that
is less than 50% of the average level of those bona fide services performed
during the immediately preceding 36-month period (or the entire employment
period with the Company or any other SGRP Company, if less than 36 months).

 

(x)     "Severance Agreement" shall mean the Executive Officer Severance
Agreement dated as of September 5, 2017, by and between the Employee, and the
Company.

 

(y)     "Severance Payment Date" except to the extent payment is required to be
deferred for a period of six (6) months pursuant to Treas. Reg. §1.409A-3(i)(2),
shall mean the first to occur of (i) the tenth business day following the
Company's receipt of the Release it required under Section 3(b) duly executed by
the Employee and such Release is not later revoked by the Employee, provided
that such day shall not be sooner than the first business day of the second
calendar year if the required return period for such Release overlaps two
calendar years, (ii) if the Company gives the Employee notice that it will not
require a Release, the tenth business day following the giving of such notice,
(iii) if the Company does not send a Release within the thirty day period
required under Section 3(b), the tenth business day following the expiration of
that period, or (iv) the day (or if not a business day, the immediately
preceding business day) that is 2 ½ months after the date of the Severance
Termination. To the extent payment is required to be deferred for a period of
six (6) months pursuant to Treas. Reg. §1.409A-3(i)(2), the Severance Payment
Date shall be one-hundred eighty-one (181) days following the Employee's
Separation from Service.

 

(z)      "SGRP" shall mean SPAR Group, Inc., a Delaware corporation and the
Company under this Agreement.

 

(aa)     "SGRP Board" shall mean the Board of Directors of SGRP.

 

(bb)    "SGRP By-Laws" shall mean the By-Laws of SGRP, including (without
limitation) the charters of the SGRP Audit Committee, SGRP Compensation
Committee and the SGRP Governance Committee, as the same may have been and
hereafter may be adopted, supplemented, modified, amended or restated from time
to time in the manner provided therein.

 

(cc)     "SGRP Committee" shall mean the SGRP Board's Audit Committee, the SGRP
Board's Compensation Committee, the SGRP Board's Governance Committee or any
other committee of the SGRP Board established from time to time, as applicable.

 

(dd)     "SGRP Company" shall mean SGRP or any direct or indirect subsidiary of
SGRP (including the Company). The subsidiaries of SGRP at the referenced date
are listed in Exhibit 21.1 to SGRP's most recent Annual Report on Form 10-K as
filed with the U.S. Securities and Exchange Commission (a copy of which can be
viewed at the Company's website (www.SMFinc.com) under the tab/sub-tab of
Investor Relations/SEC Filings).

 

- 5 -

--------------------------------------------------------------------------------

 

 

(ee)     "SGRP Ethics Code" shall mean, collectively, the SPAR Group Code of
Ethical Conduct for its Directors, Executives, Officers, Employees, Consultants
and other Representatives Amended and Restated as of August 13, 2015, and SGRP's
Statement of Policy Regarding Personal Securities Transactions in SGRP Stock and
Non-Public Information, as amended and restated on May 1, 2004, and as further
amended through March 10, 2011, as each may have been and hereafter may be
unilaterally adopted, interpreted, supplemented, modified, amended, restated,
replaced, suspended or cancelled in whole or in part at any time and from time
to time by the SGRP Board or applicable SGRP Committee in its or their
discretion, as the case may be, all without any notice to or approval from the
Employee

 

(ff)     "SGRP Policies" shall mean any and all of the SGRP's internal
accounting, financial and reporting principles, controls and procedures,
employment policies and procedures, and corporate codes and policies (including
the SGRP Ethics Code) in effect at the applicable time(s), as each may have been
and hereafter may be unilaterally adopted, interpreted, supplemented, modified,
amended, restated, replaced, suspended or cancelled in whole or in part at any
time and from time to time by the SGRP Board or applicable SGRP Committee or by
the applicable authorized Executive(s) of SGRP (as defined in its By-Laws) in
its or their discretion, as the case may be, all without any notice to or
approval from the Employee.

 

(gg)     "SGRP Securities" shall mean any securities issued by SGRP, whether
acquired directly from SGRP, in the marketplace or otherwise.

 

(hh)     "SPAR Affiliate" shall mean and currently includes (without limitation)
each of the Affiliates of SGRP or the Company, including (without limitation)
SPAR Administrative Services Inc., SPAR Business Services, Inc., SPAR InfoTech,
Inc., SP/R, Inc., SR Services, Inc., and WR Services, Inc., and their respective
Affiliates, but excluding each SGRP Company, in each case whether now existing
or hereafter acquired, organized or existing.

 

(ii)     "SPAR Family Member" shall mean any spouse, child, stepchild, nephew,
niece, parent, stepparent, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of any SPAR Related Person, or
any of their respective spouses or descendants, wherever residing, or any person
residing (other than solely as a tenant or employee) in the same household as
any SPAR Related Person.

 

(jj)     "SPAR Group" shall mean the SGRP and all of the other SGRP Companies
(including the Company).

 

(kk)    "SPAR Related Person" shall mean any director, officer, partner, manager
or other executive, officer or employee of, consultant or other adviser to or
partner, member or joint venturer in or significant (more than 10% of its
equity, profits or voting rights) owner of any SPAR Affiliate (in each case
whether or not such person also is or may have been a Representative of SGRP or
the Company).

 

(ll)     "Termination For Cause" shall mean any termination of the Employee for
any of the following reasons: (other than where the applicable events are based
upon or also constitute Good Reason) (i) the Employee's willful, grossly
negligent or repeated breach (whether through neglect, negligence or otherwise)
in any material respect of, or the Employee's willful, grossly negligent or
repeated nonperformance, misperformance or dereliction (whether through neglect,
negligence or otherwise) in any material respect of any of his or her duties and
responsibilities under, (A) any Related Document or other employment agreement
or confidentiality agreement with the Company or any other applicable SGRP
Company, (B) the directives of the Board, the SGRP Board, any SGRP Committee or
any other Authorized Representative, (C) the SGRP Ethics Code or other SGRP
Policies, or (D) the Company's policies and procedures governing his or her
employment, in each case other than in connection with any absence or diminished
capacity due to illness, disability or incapacity of not more than day 60 days
or (if longer) as otherwise excused by (1) the policies and procedures of the
Company, (2) the terms of his or her employment, (3) the action of the Board or
any Authorized Representative, or (4) Applicable Law; (ii) the gross or repeated
disparagement by the Employee of the business or affairs of the Company, any
SGRP Company or any of their Representatives that in the reasonable judgment of
the Company or applicable SGRP Company has adversely affected or would be
reasonably likely to adversely affect the operations or reputation of any such
person; (iii) any resume, application, report or other information furnished to
the Company or any SGRP Company by or on behalf of the Employee shall be in any
material respect untrue, incomplete or otherwise misleading when made or deemed
made; (iv) the Employee is indicted for, charged with, admits or confesses to,
pleads guilty or no contest to, adversely settles respecting or is convicted of
(A) any willful dishonesty or fraud (whether or not related to the Company or
any SGRP Company), (B) any material breach of any Applicable Law, (C) any
assault or other violent crime, (D) any theft, embezzlement or willful
destruction by the Employee of any asset or property of the Company, any SGRP
Company or any of their respective Representatives, customers or vendors, (E)
any other misdemeanor involving moral turpitude, or (F) any other felony; (vi)
alcohol or drug abuse by the Employee; or (v) any other event or circumstance
that constitutes cause for termination of an employee under Applicable Law and
is not described in another clause of this subsection; provided, however, that
Termination for Cause shall not be considered present unless both (A) the
Company provides written notice to the Employee of the existence of a
Termination for Cause condition or other event described above and (B) the
Employee does not remedy the condition or other event within thirty (30) days
after receipt of such notice (but if SGRP's Board reasonablydetermines that such
condition or other event is remedied, then the condition or other event shall be
considered not to have occurred and not to be a basis for a Termination for
Cause). Notwithstanding the foregoing: (1) the Company shall have the right to
suspend the Employee with pay during that remedy period if it reasonably
determines that the needs of the business require it; and (2) in no event shall
a condition for Termination for Cause exist based on the Employee's refusal to
perform any of his duties if, based on advice of counsel, performance of such
duties would violate any Applicable Law.

 

- 6 -

--------------------------------------------------------------------------------

 

 

Section 3.     At Will Employment and Severance Termination. (a) Introduction.
Notwithstanding the potential severance and other benefits under this Agreement,
the Employee acknowledges and agrees that the Employee's employment is "at will"
and may be modified from time to time and terminated at any time (whether during
a Protected Period or otherwise) by the Company in its discretion, for any
reason or no reason, and without notice or benefit of any kind, other than any
benefit expressly provided under the circumstances pursuant to this Agreement.
However, without in any way contradicting, limiting or modifying the "at will"
nature of the Employee's employment, if within either the Pending Period or
Protected Period, as applicable, the Employee's employment with the Company or
other applicable SGRP Company is terminated (i) by such employer for any reason
other than the Employee's death or a Termination For Cause (as reasonably
determined by SGRP's Compensation Committee), or (ii) by the Employee for Good
Reason, and, in the case of any payment or benefit provided hereunder or portion
thereof that is deferred compensation subject to IRC §409A, if either such
termination also constitutes a Separation from Service (each of which will be
referred to as a "Severance Termination"), the provisions of this Section shall
apply and the benefits provided by this Section shall be in lieu of any and all
other severance or similar termination benefits that might otherwise apply
(which other benefits are hereby waived by the Employee in the event such
Severance Termination benefits apply).

 

(b)          Release, Confidentiality Agreement and Resignations Required for
Severance Benefits. As a condition precedent to the payment of any benefits
under this Agreement in the event of a Severance Termination, the Company may in
its discretion elect to require execution and delivery by the Employee of (i) a
mutual release with the Company substantially in the same form as Exhibit A
hereto (a "Release"), (ii) a Confidentiality, Non-Solicitation and Agreement
(with, among other things, a five year period of confidentiality and a three
year period of non-solicitation following termination, but no non-compete will
be required) substantially in the same form as Exhibit B hereto (a
"Confidentiality Agreement"), and confirmatory resignation letters for each
applicable SGRP Company substantially in the same form as Exhibit C hereto (each
a "Resignation"), by sending to the Employee a Release and a Confidentiality
Agreement signed by the Company (and any applicable SGRP Company) within the
thirty (30) day period following the date of such Severance Termination (whether
or not delivery is accepted by the Employee). If the Employee has not signed the
Release, Confidentiality Agreement and Resignations and sent them back to the
Company by the last day of the thirty (30) day period following the date the
Release was sent to Employee (or if such last day not a business day, the next
succeeding business day) or has executed such Release but revoked it during the
applicable revocation period, then notwithstanding anything else in this
Agreement to the contrary, the Company (and any applicable SGRP Company) shall
not be required to make, and the Employee shall not be entitled to receive, any
severance payments or other benefits under this Agreement.

 

(c)         Lump Sum Severance Payment; Severance Credit. (i) If a Severance
Termination has occurred, then, subject to subsection (b) of this Section, the
Company shall promptly (but not later than the Severance Payment Date) pay (or
cause the applicable SGRP Company to promptly pay) to the Employee severance pay
in a lump sum (without interest) an amount equal to the sum of the following
amounts (collectively, the "Severance Payment"):

 

 

(A)

The product of the Employee's Daily Compensation times the number of Protected
Days Remaining, but not less than 365 days and not more than 730 days; plus

 

 

(B)

the higher of (1) fifteen percent (15%) of such Employee's Annual Compensation
or (2) the highest annual aggregate bonus amount awarded to the Employee in any
of the preceding three employment years, but in any event not more than
twenty-five percent (25%) of the Employee's Annual Compensation.

 

(ii) Except as otherwise provided in Section 1(f), above, the Employee
acknowledges and agrees that the Severance Payment is in lieu of, and acceptance
by the Employee of the Severance Payment shall constitute the Employee's release
of any rights of the Employee to, all other salary, bonuses, severance or other
compensation that may have been payable to the Employee after or respecting the
Severance Termination date (other than the Unpaid Salary or any compensation
payable under any separate severance agreement between the parties (each a
"Severance Agreement"), and that the "Severance Payment" under (and as defined
in) the Severance Agreement shall be credited against and reduce the amount of
any Severance Payment due under this Agreement under the circumstances (i.e., no
double dipping). The Company acknowledges and agrees that the Severance Payment
is in addition to (and not in limitation of) any and all unpaid salary and other
compensation earned by and owed to the Employee for any period ending on or
before the date of the Severance Termination (including any period ending on
that date due to such termination) (the "Unpaid Salary").

 

- 7 -

--------------------------------------------------------------------------------

 

 

(d)     Vacation Days. If a Severance Termination has occurred, then, subject to
subsection (b) of this Section, the Company shall promptly (but not later than
the Severance Payment Date) pay (or cause the applicable SGRP Company to
promptly pay) to the Employee an amount equal to his or her accrued and unused
vacation days (if any), computed based on the Employee's Annual Compensation,
which the Company shall pay promptly and in accordance with the applicable
policy of the Company (or if changed during the Pending Period or the Protected
Period, in accordance with the immediately preceding applicable policy of the
Company). The Employee acknowledges that personal days and sick days are not
vacation days for this or any other purpose.

 

(e)     Insurance. In addition, during the two-year period following the
effective date of any Severance Termination, the Employee and his dependents
shall continue to receive the insurance benefits received during the preceding
year as well as any additional insurance benefits as may be provided to
executive officers or their dependents during such period in accordance with the
Company's policies and practices. The Employee's required co-payments shall not
exceed those payable by the other executive officers of the SPAR Group. In the
event the Employee is eligible for and voluntarily enrolls in Medicare for any
part of such two year period and gives the Company written notice thereof, the
Company will reimburse the Employee monthly in the same amount the Company would
have paid for the Employee's coverage under its group insurance plan. Any
applicable COBRA time periods and rights shall commence to run upon the
conclusion of (and not concurrently with) the provision of such insurance.

 

(f)     Stock Compensation Awards. If a Severance Termination has occurred,
then, subject to subsection (b) of this Section, each stock compensation award
granted to the Employee that has not, by its express terms, vested shall be
deemed to have vested on the date of any Severance Termination, and shall
thereafter be exercisable for the maximum period of time allowed for exercise
thereof under the terms of such option, which period shall be determined as if
the Severance Termination were a permitted retirement (irrespective of age or
subsequent employment) of the Employee for the purpose of interpreting the
provisions of any of the Company's stock compensation plans or awards to the
Employee; provided, however, that if payment or settlement of any such stock
compensation award at such time would result in a prohibited acceleration or
deferral under IRC §409A, then such award shall be paid or settled at the time
the award would otherwise have been paid or settled under the applicable plan or
arrangement relating to such award absent such prohibited acceleration or
deferral.

 

(g)     401k. If a Severance Termination has occurred, then, subject to
subsection (b) of this Section, on October 15 of the year following the year of
the Severance Termination the Company shall pay to the Employee an amount equal
to the 401k matching contribution for the plan year that includes the Severance
Termination in accordance with the Company's 401(k) Plan as if the Employee had
been employed for more than 1000 hours during the plan year and employed on the
last day of the plan year, offset by any amounts that were actually contributed
to the Employee's account in the Company's 401k Plan as 401k matching
contributions with respect to the plan year that includes the Severance
Termination.

 

(h)     Illness not affecting Good Reason. The Employee's right to terminate
employment for Good Reason during the Pending Period or the Protected Period
shall not be affected by the Employee's illness or incapacity, whether physical
or mental, unless the Company shall at the time be entitled to terminate his or
her employment by reason thereof.

 

(i)     Parachute Payments. ''Notwithstanding any other provision of this
Agreement, or any other agreement, plan, or arrangement to the contrary, if any
portion of any payment or benefit under this Agreement, or under any other
agreement, plan, or arrangement (in the aggregate, "Total Payments"), would
constitute an "excess parachute payment" under IRC §280G, and would, but for
this Section 3.(i), result in the imposition on the Employee of an excise tax
under IRC §4999 (the "Excise Tax"), then the Total Payments to be made to the
Employee shall either be (a) delivered in full, or (b) delivered in a reduced
amount that is One Dollar ($1.00) less than the amount that would cause any
portion of such Total Payments to be subject to the Excise Tax, whichever of the
foregoing results in the receipt by the Employee of the greatest benefit on an
after-tax basis (taking into account the Excise Tax, as well as the applicable
federal, state, and local income and employment taxes, for which the Employee
shall be deemed to pay at the highest marginal rate for the applicable calendar
year). To the extent the foregoing reduction applies, then any such payment or
benefit shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present economic value (determined using reasonable actuarial
assumptions) shall be reduced or eliminated before a payment or benefit with a
lower ratio; (2) the payment or benefit with the later possible payment date
shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
IRC §409A, then the reduction shall be made pro rata among the payment or
benefits (on the basis of the relative present value of the parachute payments).
The determination of whether the Excise Tax or the foregoing reduction will
apply will be made by independent tax counsel selected and paid by the Company
(which may be regular counsel of the Company).

 

(j)     Company's Obligations. The Company shall (or shall cause the applicable
SGRP Company to) pay to, or distribute to or for the benefit of, the Employee
such amounts as are then due to the Employee under this Agreement and shall
timely pay to, or distribute to or for the benefit of, the Employee in the
future such amounts as become due to the Employee under this Agreement.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(k)     Extension of Benefits. Except as otherwise specified in this Section,
any extension of benefits following a Severance Termination shall be deemed to
be in addition to, and not in lieu of, any period for benefits continuation
provided for by Applicable Law at the Company's, the Employee's or his
dependents' expense, as applicable.

 

(l)     Temporary Suspension of Section's Benefits. Notwithstanding any other
provision of this Section, to the extent permitted under IRC §409A, in the event
that the Employee's Termination For Cause is solely based on the Employee having
been indicted for or charged with any one or more of the deeds described in
clause (iv) of the definition of Termination For Cause and there is a bona fide
dispute as to whether any such deed(s) occurred, the payments and benefits of
this Section (other than those under subsections (c), (d) and (j) hereof
respecting vacation pay, insurance and the like) shall be temporarily withheld
until the bona fide dispute is considered settled, which settlement shall be
deemed to occur at such time as either:

 

(i)

the first to occur of (A) the final determination by an appropriate authority
(including an arbitrator) that the Employee is not guilty or is acquitted of
such deed(s), (B) the Company's written acknowledgement that the Employee is not
guilty or acquitted of such deed(s) or the substantive equivalent or any
settlement with the Employee to any such effect, or (C) the passage of twelve
months following such termination without the good faith prosecution (criminal
or civil) of the Employee for or arbitration of such deed(s) (the first of which
occurs being the "Resolution Date"), in any which case the termination shall be
deemed a Severance Termination and, subject to subsection (b) of this Section,
the Employee shall be entitled at such time, with (where applicable) payment or
commencement, as applicable, to be made within ten business days after the
Resolution Date but in no event later then the end of the calendar year
containing the Resolution Date, to all the benefits of this Section as of the
Severance Date , plus (y) interest at the prime rate per annum on the unpaid
amounts outstanding from time to time from the Severance Date through the
Resolution Date (the "Resolution Period"), plus (z) an extension of the
Employee's benefit periods under subsections (d) and (i) of this Section and
stock compensation award exercise period(s) under subsection (e) of this Section
equal to the length of the Resolution Period; provided, however, that the
extension of the extension of the Employee's stock compensation award exercise
period(s) under subsection (e) of this Section shall not extend the exercise
period beyond the original term of each stock option (determined without regard
to early termination due to cessation of employment); or

 

(ii)

the Employee admits or confesses to, pleads guilty or no contest to, adversely
settles respecting or is convicted of such deed(s), in any which case the
Employee shall not be entitled to any of the benefits of this Section, any
salary or bonus pending such resolution, any of the benefits of subsection (c)
hereof or any further payments or benefits hereunder other than benefits
continuation provided for by Applicable Law.

 

(m)     Employee's Estate. In the event the Employee shall die after a Severance
Termination (including, without limitation, during the Resolution Period), this
Agreement and the benefits of this Section (if any) shall inure to the benefits
of the estate, heirs and legal representatives of the deceased Employee in
accordance with his or her will or Applicable Law, as the case may be.

 

(n)     Withholding. The Company shall be entitled to withhold from amounts to
be paid to the Employee hereunder any federal, state or local withholding or
other taxes or charges which it is from time to time required to withhold;
provided, that the amount so withheld shall not exceed the minimum amount
required to be withheld by law. The Employer shall be entitled to rely on an
opinion of the independent tax counsel selected and paid by the Company (which
may be regular counsel of the Company) if any question as to the amount or
requirement of any such withholding shall arise.

 

(o)     IRC §409A Override; Voluntary Early Payment. Notwithstanding anything to
the contrary in this Agreement, (A) the Company and the SGRP Companies do not
warrant or guaranty compliance with IRC §409A, (B) the Company and the SGRP
Companies shall not be liable for any taxes should the Employee be assessed or
otherwise become liable for any additional income tax, excise tax, penalty or
interest as a result of any payment or provision of any benefit in violation of
IRC §409A, (C) it is intended that any payment or benefit provided pursuant to
or in connection with this Agreement that is considered to be deferred
compensation subject to IRC §409A (and not exempt) shall be provided and paid in
a manner, and at such time and in such form, as complies with the requirements
of IRC §409A to avoid any unfavorable tax consequences, and (D) without limiting
the generality of the foregoing, the following specific rules shall apply in
connection therewith:

 

(i)

to the maximum extent permissible, any ambiguous terms of this Agreement shall
be interpreted in a manner that avoids a violation of IRC §409;

 

(ii)

any bonus payments due hereunder that would be penalized under IRC §409A if paid
later pursuant to the terms hereof shall instead be paid to the Employee by no
later than 2 1/2 months after the end of the calendar year in which the
Employee's rights to such bonus payments first vested for purposes of IRC §409A;

 

- 9 -

--------------------------------------------------------------------------------

 

 

(iii)

if any deferred compensation is accelerated hereunder to an earlier payment time
that would result in a prohibited acceleration under IRC §409A, then such amount
shall instead be paid at the time the amount would otherwise have been paid
absent such prohibited acceleration;

 

(iv)

subject to any applicable prohibition on acceleration of payment under IRC
§409A, the Company may, at any time and in its sole discretion, make a lump-sum
payment of or all amounts, or any or all remaining amounts, due to the Employee
under this Agreement;

 

(v)

all rights to payments and benefits hereunder shall be treated as rights to
receive a series of separate payments and benefits for purposes of and to the
fullest extent allowed by IRC §409A;

 

(vi)

the payments or provision of benefits that are considered to be deferred
compensation subject to IRC §409A (i.e.., not exempt) in connection with the
Employee's Separation from Service shall be delayed, to the extent applicable,
until six months after the separation from service, or, if earlier, the
Employee's death, if the Employee is a "specified employee" under IRC §409A (the
"409A Deferral Period"); payments that are otherwise due to be made in
installments or periodically during the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends;
payments that are due to be made in installments or periodically after the 409A
Deferral Period shall be made as scheduled; any benefits that are required to be
deferred under IRC §409A during the 409A Deferral Period may be provided during
such period at the Employee's expense, with the Employee having a right to
reimbursement from the Company once the 409A Deferral Period ends; and payments
and benefits that are due to be made or provided in installments or periodically
after the 409A Deferral Period shall be made or provided as scheduled;

 

(vii)

if this Agreement provides for reimbursements that constitute deferred
compensation for purposes of IRC §409A, in no event shall the reimbursements be
paid later than the last day of the calendar year following the calendar year in
which the related expense was incurred; and

 

(viii)

if, after application of the foregoing rules and the other provisions of this
Agreement (as and to the extent applicable) the Employee would still be
reasonably likely to be assessed or otherwise become liable for any additional
income tax, excise tax, penalty or interest as a result of any payment or
provision of any benefit in violation of IRC §409A under any provision of this
Agreement, then the Parties shall cooperate to correct such defects consistent
with and to the extent permitted by the IRC §409A correction program(s).

 

Section 4.     Waivers of Notice, Etc. Each Party hereby absolutely,
unconditionally, irrevocably and expressly waives forever each and all of the
following: (a) delivery or acceptance and notice of any delivery or acceptance
of this Agreement; (b) notice of any action taken or omitted in reliance hereon;
(c) notice of any nonpayment or other event that constitutes, or with the giving
of notice or the passage of time (or both) would constitute, any nonpayment,
nonperformance, misrepresentation or other breach or default under this
Agreement; (d) notice of any material and adverse effect, whether individually
or in the aggregate, upon the assets, business, cash flow, expenses, income,
liabilities, operations, properties, prospects, reputation or condition
(financial or otherwise) of a Party, its Representative or any other person; and
(e) any other proof, notice or demand of any kind whatsoever with respect to any
or all of a Party's obligations or promptness in making any claim or demand
under this Agreement.

 

Section 5.     Mutual Consent to Governing Law. To the greatest extent permitted
by Applicable Law, this Agreement shall be governed by and construed in
accordance with the federal Applicable Law of the United States of America, and
to the extent not preempted by such federal Applicable Law, by the Applicable
Law of the State of New York, in each case other than those conflict of law
rules that would defer to the substantive laws of another jurisdiction. The
preceding consents to governing law have been made by the Parties in reliance on
Applicable Law, including (without limitation) Section 5-1401 of the General
Obligations Law of the State of New York, as amended, as and to the extent
applicable.

 

Section 6.     Mutual Consent to Arbitration and New York Jurisdiction,
Etc. (a)  Any unresolved dispute or controversy under this Agreement other than
any Arbitration Exclusion shall be settled exclusively by arbitration conducted
by the American Arbitration Association ("AAA") in accordance with the AAA's
Commercial Arbitration Rules then in effect ("AAA Rules") and held in
Westchester County, New York. However, no Party shall be required to arbitrate
any Arbitration Exclusion, and any Party may pursue any Arbitration Exclusion
through any action, suit, proceeding or other effort independent and
irrespective of any pending or possible arbitration. "Arbitration Exclusion"
shall mean any injunctive or similar equitable relief, any defense or other
indemnification by the other Party, the scope or applicability of this
arbitration provision, any enforcement of any arbitration or court award or
judgment in any jurisdiction or any appeal of any lower court or arbitration
decision sought by a Party, and at the option of such seeking Party, any damages
or other applicable legal or equitable relief reasonably related to any of the
forgoing exclusions. Any Party may object to any proposed arbitrator that (in
its reasonable judgment) is not a disinterested unrelated third party or does
not have at least a basic knowledge of merchandising businesses, accounting
practices and generally accepted accounting principles. The arbitrator(s) shall
determine each claim or severable part thereof in accordance with the provisions
of this Agreement, shall use supportable quantifiable calculations in
determining amounts, shall not add to, detract from, or modify any provision of
this Agreement, and shall not "split the difference" or use other similar
allocation methods. Discovery will be strictly limited to documents of the
Parties specifically applicable to the claims, excluding, however, those
documents protected by attorney/client, accountant or other professional or work
product privilege (which have not been waived).

 

- 10 -

--------------------------------------------------------------------------------

 

 

(b)     The Parties each hereby consents and agrees that any state or federal
court sitting in White Plains, New York, each shall have non-exclusive personal
jurisdiction and proper venue with respect to any unresolved dispute or
controversy between the Parties under or related to this Agreement respecting
any Arbitration Exclusion or other matter under this Agreement that is not
subject to arbitration hereunder; provided, however, that such consent shall not
deprive any Party of the right to appeal the decision of any such court to a
proper appellate court located elsewhere or to voluntarily commence or join any
action, suit or proceeding in any other jurisdiction having proper jurisdiction
and venue.

 

(c)     The preceding consents to the jurisdiction and venue of such
arbitrations and courts have been made by the Parties in reliance (at least in
part) on Section 5-1402 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), other Applicable Law, and the
rules of the AAA. No Party will raise, and each Party hereby absolutely,
unconditionally, irrevocably and expressly waives forever, any objection or
defense to any such jurisdiction as an inconvenient forum, or to any deference
to or delay for any arbitration respecting any counterclaim or other matter
relating to any Arbitration Exclusion. Except as otherwise provided in this
Agreement: (i) in any arbitration, each Party shall pay its own expenses in such
matter, including the fees and disbursements of its own attorneys, and half of
the fees and expenses of the AAA and the arbitrator(s) costs, as applicable in
each case irrespective of outcome; and (ii) in any action, suit or proceeding
(other than arbitration), the predominately losing Party shall pay the costs and
expenses of the predominately winning Party, including the fees and
disbursements of the Parties' respective attorneys and all court costs.

 

Section 7.     Notice. Any notice, request, demand, service of process or other
communication permitted or required to be given to a Party under this Agreement
shall be in writing and shall be sent to the applicable Party at the address set
forth on the signature page below (or at such other address as shall be
designated by notice to the other Party and Persons receiving copies), effective
upon actual receipt (or refusal to accept delivery) by the addressee on any
business day during normal business hours or the first business day following
receipt after the close of normal business hours or on any non-business day, by
FedEx (or other equivalent national or international overnight courier) or
United States Express Mail, certified, registered, priority or express United
States mail, return receipt requested, telecopy, or messenger, by hand or any
other means of actual delivery. The Employee also may use and rely on the
accuracy of the address of the SGRP designated as its executive office in its
most recent filing under the Securities Exchange Act as the Company's address
for notices hereunder. The Parties acknowledge and agree that such actual
receipt will be presumed with, among other things, evidence of the signature by
a Representative of, or adult in the same household as, the receiving Party on a
return receipt, courier manifest or other courier's acknowledgment of delivery
or receipt.

 

Section 8.     Interpretation, Headings, Etc. In this Agreement: (a) the meaning
of each capitalized term or other word or phrase defined in singular form also
shall apply to the plural form of such term, word or phrase, and vice versa;
each singular pronoun shall be deemed to include the plural variation thereof,
and vice versa; and each gender specific pronoun shall be deemed to include the
neuter, masculine and feminine, in each case as the context may permit or
required; (b) any bold text, italics, underlining or other emphasis, any table
of contents, or any caption, section or other heading is for reference purposes
only and shall not affect the meaning or interpretation of this Agreement; (c)
the word "event" shall include (without limitation) any event, occurrence,
circumstance, condition or state of facts; (d) this Agreement includes each
schedule and exhibit hereto, all of which are hereby incorporated by reference
into this Agreement, and the words "hereof", "herein" and "hereunder" and words
of similar import shall refer to this Agreement (including all schedules and
exhibits hereto) and the applicable statement(s) of work as a whole and not to
any particular provision of any such document; (e) the words "include",
"includes" and "including" (whether or not qualified by the phrase "without
limitation" or the like) shall not in any way limit the generality of the
provision preceding such word, preclude any other applicable item encompassed by
the provision preceding such word, or be deemed or construed to do so; (f)
unless the context clearly requires otherwise, the word "or" shall have both the
inclusive and alternative meaning represented by the phrase "and/or"; (g) each
reference to any financial or reporting control or governing document or policy
of the Employee's employer shall include those of its ultimate parent, SGRP or
any Nasdaq or SEC rule or other Applicable Law, whether generically or
specifically, shall mean the same as then in effect; and (h) each provision of
this Agreement shall be interpreted fairly as to each Party irrespective of the
primary drafter of such provision.

 

- 11 -

--------------------------------------------------------------------------------

 

 

Section 9.     Survival of Agreements, Etc. Each of the representations and
warranties (as of the date(s) made or deemed made), covenants, waivers, releases
and other agreements and obligations of each Party contained in this Agreement:
(a) shall be absolute, irrevocable and unconditional, irrespective of (among
other things) (i) the validity, legality, binding effect or enforceability of
any of the other terms and provisions of this Agreement or any other agreement
(if any) between the Parties, or (ii) any other act, circumstance or other event
described in this Section; (b) shall survive and remain and continue in full
force and effect in accordance with their respective terms and provisions
following and without regard to (i) the execution and delivery of this Agreement
and each other agreement (if any) between the Parties and the performance of any
obligation of such Party hereunder or thereunder, (ii) any waiver, modification,
amendment or restatement of any other term or provision of this Agreement or any
other agreement (if any) between the Parties (except as and to the extent
expressly modified by the terms and provisions of any such waiver, modification,
amendment or restatement), (iii) any full, partial or non-exercise of any of the
rights, powers, privileges, remedies and interests of a Party or any SGRP
Company under this Agreement, any other agreement (if any) between the Parties
or Applicable Law against such other Party or any other person or with respect
to any obligation of such Party, which exercise or enforcement may be delayed,
discontinued or otherwise not pursued or exhausted for any or no reason
whatsoever, or which may be waived, omitted or otherwise not exercised or
enforced (whether intentionally or otherwise), (iv) any extension, stay,
moratorium or statute of limitations or similar time constraint under any
Applicable Law, (v) any pledge, assignment, sale, conveyance or other transfer
by the Company (in whole or in part) to any other person of this Agreement or
any other agreement (if any) between the Parties or any one or more of the
rights, powers, privileges, remedies or interests of the Company therein, (vi)
any act or omission on the part of the Company, any SGRP Company, any of their
respective Representatives or any other person, (vii) any termination or other
departure of the Employee from his or her employment, whether for cause or
otherwise, or any dispute involving any aspect of such employment; or (viii) any
other act, event, or circumstance that otherwise might constitute a legal or
equitable counterclaim, defense or discharge of a contracting party, co-obligor,
guarantor, pledgor or surety; in each case without notice to or further assent
from the Employee or any other person (except for such notices or consents as
may be expressly required to be given to such Party under this Agreement or any
other agreement (if any) between the Parties); (c) shall not be subject to any
defense, counterclaim, setoff, right of recoupment, abatement, reduction or
other claim or determination that the Employee may have against the Company, any
SGRP Company or SPAR Affiliate, any of their respective Representatives or any
other person; (d) shall not be diminished or qualified by the death, disability,
dissolution, reorganization, insolvency, bankruptcy, custodianship or
receivership of Party or any other person, or the inability of any of them to
pay its debts or perform or otherwise satisfy its obligations as they become due
for any reason whatsoever; and (e) with respect to any provision expressly
limited to a period of time, shall remain and continue in full force and effect
(i) through the specific time period(s) and (ii) thereafter with respect to
events or circumstances occurring prior to the end of such time period(s).

 

Section 10.     Mutual Successors and Assigns, Assignment; Intended
Beneficiaries. All representations, warranties, covenants and other agreements
made by or on behalf of each Party in this Agreement shall be binding upon the
heirs, successors, assigns and legal representatives of such Party and shall
inure to the benefit of the heirs, successors, assigns, and legal
representatives of each other Party; provided, however, that nothing herein
shall be deemed to authorize or permit the Employee to assign any rights or
obligations under this Agreement to any other person, and the Employee agrees to
not make any such assignment. The representations, agreements and other terms
and provisions of this Agreement are for the exclusive benefit of the Parties
hereto and the SPAR Affiliates, and, except as otherwise expressly provided
herein, no other person shall have any right or claim against any Party by
reason of any of those provisions or be entitled to enforce any of those
provisions against any Party. The provisions of this Agreement are expressly
intended to benefit each of the members of the SPAR Group, who may enforce any
such provisions directly, irrespective of whether the Company participates in
such enforcement. However, no SGRP Company (other than the Company) shall have,
or shall be deemed or construed to have, any obligation or liability to the
Employee under this Agreement or otherwise.

 

Section 11.    Mutual Severability. In the event that any provision of this
Agreement shall be determined to be superseded, invalid, illegal or otherwise
unenforceable (in whole or in part) pursuant to Applicable Law by a court or
other governmental authority, the Parties agree that: (a) any such authority
shall have the power, and is hereby requested by the Parties, to reduce or limit
the scope or duration of such provision to the maximum permissible under
Applicable Law or to delete such provision or portions thereof to the extent it
deems necessary to render the balance of such Agreement enforceable; (b) such
reduction, limitation or deletion shall not impair or otherwise affect the
validity, legality or enforceability of the remaining provisions of this
Agreement, which shall be enforced as if the unenforceable provision or portion
thereof were so reduced, limited or deleted, in each case unless such reduction,
limitation or deletion of the unenforceable provision or portion thereof would
impair the practical realization of the principal rights and benefits of either
Party hereunder; and (c) such determination and such reduction, limitation
and/or deletion shall not be binding on or applied by any court or other
governmental authority not otherwise bound to follow such conclusions pursuant
to Applicable Law.

 

Section 12.     Mutual Waivers and Cumulative Rights. Any waiver or consent
respecting this Agreement shall be effective only if in writing and signed by
the required Parties and then only in the specific instance and for the specific
purpose for which given. No waiver or consent shall be deemed (regardless of
frequency given) to be a further or continuing waiver or consent. No voluntary
notice to or demand on any Party in any case shall entitle such Party to any
other or further notice or demand. Except as expressly provided otherwise in
this Agreement, (a) no failure or delay by any Party in exercising any right,
power, privilege, remedy, interest or entitlement hereunder shall deemed or
construed to be a waiver thereof, (b) no single or partial exercise thereof
shall preclude any other or further exercise or enforcement thereof or the
exercise or enforcement of any other right, power, privilege, interest or
entitlement, and (c) the rights, powers, privileges, remedies, interests and
entitlements under this Agreement shall be cumulative, are not alternatives, and
are not exclusive of any other right, power, privilege, remedy, interest or
entitlement provided by this Agreement or Applicable Law.

 

- 12 -

--------------------------------------------------------------------------------

 

 

Section 13.     Mutual Waiver of Jury Trial; All Waivers Intentional, Etc. In
any action, suit or proceeding in any jurisdiction brought by any Party hereto
against any other Party, each Party hereby absolutely, unconditionally,
irrevocably and expressly waives forever trial by jury. This waiver of jury
trial and each other express waiver, release, relinquishment or similar
surrender of rights (however expressed) made by a Party in this Agreement has
been absolutely, unconditionally, irrevocably, knowingly and intentionally made
by such Party.

 

Section 14.     Mutual Counterparts and Amendments. This Agreement or any
supplement, modification or amendment to or restatement of this Agreement may
have been executed in two or more counterpart copies of the entire document or
of signature pages to the document, each of which may have been executed by one
or more of the signatories hereto or thereto and delivered by mail, courier,
telecopy or other electronic or physical means, but all of which, when taken
together, shall constitute a single agreement binding upon all of its
signatories. This Agreement (i) may not be supplemented, modified, amended,
restated, waived, extended, discharged, released or terminated orally, (ii) may
only be supplemented, modified, amended or restated in a writing signed by all
of the Parties hereto specifically referencing this Agreement, and (iii) may
only be waived, extended, discharged, released or terminated in a writing signed
by each Party against whom enforcement thereof may be sought.

 

Section 15.     Entire Agreement. Each Party acknowledges and agrees that, in
entering into this Agreement and the other Related Documents, it has not
directly or indirectly received or acted or relied upon any representation,
warranty, promise, assurance or other agreement, understanding or information
(whether written, electronic, oral, express, implied or otherwise) from or on
behalf of the other Party, any of its subsidiaries or other Affiliates, or any
of their respective Representatives, respecting any of the matters contained in
this Agreement or any other Related Document except for those expressly set
forth in this Agreement and the other Related Documents. This Agreement
(including all exhibits and schedules) and the other Related Documents contain
the entire agreement and understanding of the Parties and supersede and
completely replace all prior and other representations, warranties, promises,
assurances and other agreements, understandings and information (including,
without limitation, all letters of intent, term sheets, existing agreements,
offers, requests, responses and proposals and any other severance or termination
arrangement or policy of the Company), whether written, electronic, oral,
express, implied or otherwise, from a Party or between them with respect to the
matters contained in this Agreement and the other Related Documents, as
applicable.

 

In Witness Whereof, the Parties hereto have executed and delivered this
Agreement (including all schedules and exhibits hereto) through their duly
authorized signatories on the dates indicated below and intend to be legally
bound by this Agreement as of the Effective Date.

 

 

COMPANY:

 

EMPLOYEE:

SPAR Group, Inc.

 

Christiaan M. Olivier

     

By:

     

[ ▲ Authorized Signature ▲]

 

[ ▲ Employee's Signature ▲ ]

Authorized Signatory's Name: Arthur B. Drogue

   

Authorized Signatory's Title: Chairman of the Board (non-executive) and Lead
Director

 

Christiaan M. Olivier

   

[Employee's Name ▲ Please Type or Print]

Date Signed:  _________________________

 

Date Signed: _________________________

     

Company's Current Address:

 

Employee's Current Address:

SPAR Group, Inc.

 

Christiaan M. Olivier

333 Westchester Avenue, South Building, Suite 204,

 

c/o SPAR Group, Inc.

White Plains, New York 10604

 

1910 Opdyke Court

Auburn Hills, MI 48326

 

- 13 -